       Case 1:20-cv-00216-MSM-PAS Document 406-1 Filed 11/23/20 Page 1 of 18 PageID #:
                                               17517
                               3URYLGHQFH%ULVWRO&RXQW\6XSHULRU&RXUW

                                                          &DVH6XPPDU\
                                                       &DVH1R3$


     <$5$&+80                                                                         /RFDWLRQ 3URYLGHQFH%ULVWRO&RXQW\
                                                                                                  6XSHULRU&RXUW
                                                                                       )LOHGRQ 



                                                         &DVH,QIRUPDWLRQ

                                                                  2IIHQVH                    &DVH7\SH )HORQ\
    2IIHQVH                                      6WDWXWH 'HJUHH                )LOHG'DWH
                                                                  'DWH                      &DVH6WDWXV &ORVHG
    -XULVGLFWLRQ&UDQVWRQ3ROLFH'HSDUWPHQW
     )(/21<$66$8/7),5($50                )              
        '(9,&(
         2IIHQVH5HSRUWV
            $JHQF\ &UDQVWRQ3ROLFH'HSDUWPHQW
                     *DUILHOG$YHQXH
                    &UDQVWRQ5,
         )LOHG$V)(/21<$66$8/7
            2ULJLQDO6WDWXWH D
            2ULJLQDO'HJUHH)
            $PHQGHG'DWH
     )(/21<$66$8/7),5($50                    )          
        '(9,&(
         2IIHQVH5HSRUWV
            $JHQF\ &UDQVWRQ3ROLFH'HSDUWPHQW
                     *DUILHOG$YHQXH
                    &UDQVWRQ5,
         )LOHG$V)(/21<$66$8/7
            2ULJLQDO6WDWXWH D
            2ULJLQDO'HJUHH)
            $PHQGHG'DWH

    5HODWHG&DVHV
     5HODWHG&DVH1XPEHU

    6WDWLVWLFDO&ORVXUHV
    'LVSRVHGDW7ULDO
    'LVSRVHGDW7ULDO

    %RQGV
    3URSHUW\%RQG              36
                     3RVWHG
     &RXQWV




                                                         3DUW\,QIRUPDWLRQ

    3ODLQWLII     6WDWHRI5KRGH,VODQG

    'HIHQGDQW &+80<$5$                                  'LRQ7RGG
               '2%                                       5HWDLQHG
               6,'

    $JHQF\        &5$1672132/,&('(3$570(17
                   6,'


                                                             3$*(2)                           3ULQWHGRQDW30
   Case 1:20-cv-00216-MSM-PAS   Document 406-1
                           Providence/Bristol         Filed 11/23/20
                                              County Superior Court  Page 2 of 18 PageID #:
                                           17518
                                                          Case Summary
                                                     Case No. P2-2007-3844A

                                                           Dispositions

10/21/2009 Disposition (Judicial Officer: Judge, Unassigned)
            1. FELONY ASSAULT/FIREARM DEVICE
               Not Guilty By Jury
10/21/2009 Disposition (Judicial Officer: Judge, Unassigned)
            2. FELONY ASSAULT/FIREARM DEVICE
               Not Guilty By Jury



                                                           Case Events

07/02/2007    Complaint Filed
07/02/2007    Referred to Felony Screening
07/02/2007    Surety Bail Set
08/30/2007    Surety Bail Set
08/30/2007    Completed
11/14/2007    Information Filed
                 Party: Plaintiff State of Rhode Island
11/26/2007    Case Passed for Arraignment
11/26/2007    Referred to the Public Defender
12/03/2007    Representation Problem
12/03/2007    Referred to the Public Defender
12/10/2007    Defense Not Ready
12/17/2007    Defendant Arraigned and Pleads Not Guilty
12/17/2007    Pre-Trial Notice Issued
12/17/2007    No Contact Order
12/17/2007    Surety Bail Set
01/02/2008    Entry of Appearance by Public Defender
                Party: Public Defender BROUSSEAU, RICHARD A.
01/03/2008    Date Deleted
02/04/2008    Defense Attorney Unavailable
02/11/2008    Pending Further Investigation
02/25/2008    Prosecutor Unavailable
03/10/2008    Pending Further Investigation
03/24/2008    Prosecutor On Trial in Other Court
03/31/2008    Pending Further Investigation
04/14/2008    Pending Further Investigation
05/05/2008    Pending Further Investigation
05/12/2008    Case Passed for Trial
06/30/2008    Passed
07/28/2008    Pending Further Investigation
11/10/2008    Passed
11/14/2008    Motion to Reduce Bail
                Party: Defendant CHUM, YARA

                                                            PAGE 2 OF 6       Printed on 10/19/2020 at 3:24 PM
  Case 1:20-cv-00216-MSM-PAS   Document 406-1
                          Providence/Bristol         Filed 11/23/20
                                             County Superior Court  Page 3 of 18 PageID #:
                                          17519
                                                         Case Summary
                                                    Case No. P2-2007-3844A
11/17/2008   Motion to Dismiss
               Party: Defendant CHUM, YARA
11/20/2008   Motion Withdrawn
11/20/2008   Payment Applied
12/04/2008   Bail Posted - Cash
12/04/2008   Recognizance Filed
02/16/2009   Passed
03/26/2009   Presented as a Violator
03/26/2009   Defendant Held Without Bail
03/26/2009   Violation Report
                Party: Plaintiff State of Rhode Island
04/09/2009   Pending Further Investigation
04/24/2009   Defense Attorney on Trial Other Calendar
05/07/2009   Defense Attorney On Other Calendar
05/22/2009   Pending Further Investigation
06/08/2009   Entry of Appearance
               Party: Private Attorney Dion, Todd
06/08/2009   Date Deleted
06/09/2009   Add to Ready Trial Calendar
06/12/2009   Pending Further Investigation
06/16/2009   Consideration of Disposition
06/17/2009   Motion for Discovery and Inspection
               Party: Defendant CHUM, YARA
06/22/2009   Admits/Declared to be a Violator
06/22/2009   Declared to be a Violator
06/22/2009   Surety Bail Set
06/22/2009   Recognizance Filed
               Party: Defendant CHUM, YARA
06/23/2009   Bail Posted/Surety Real Estate
06/23/2009   Affidavit of Bail Filed
06/24/2009   Cash Bail is Released
06/29/2009   Check Issued
               Party: Defendant CHUM, YARA
06/30/2009   Motion to Furnish Evidence Favorable to the Accused
               Party: Defendant CHUM, YARA
06/30/2009   Motion to Suppress Evidence
               Party: Defendant CHUM, YARA
06/30/2009   Motion to Suppress
               Party: Defendant CHUM, YARA
06/30/2009   Motion to Suppress Statements
               Party: Defendant CHUM, YARA
07/15/2009   Date Vacated by Judge
07/22/2009   Answer to Defendant Motion Evidence Favor Accused
               Party: Plaintiff State of Rhode Island
07/22/2009   Response to Defendant's Request for Discovery and Inspection
               Party: Plaintiff State of Rhode Island

                                                           PAGE 3 OF 6       Printed on 10/19/2020 at 3:24 PM
   Case 1:20-cv-00216-MSM-PAS   Document 406-1
                           Providence/Bristol         Filed 11/23/20
                                              County Superior Court  Page 4 of 18 PageID #:
                                           17520
                                                      Case Summary
                                                     Case No. P2-2007-3844A
07/22/2009    Request for Discovery and Alibi
                Party: Plaintiff State of Rhode Island
09/08/2009    Add to Ready Trial Calendar
10/14/2009    Violation Report
10/14/2009    Defendant Held Without Bail
10/19/2009    Case Opens to Jury/Trial Proceeds
10/21/2009    Passed
10/21/2009    Trial Proceeds and Concludes
10/21/2009    By Consent, Charge is Amended
10/21/2009    Other Document
10/21/2009    Exhibits Withdrawn
10/21/2009    Disposed at Trial
                 Party: Defendant CHUM, YARA
11/12/2009    Charge, Disposition Changes
11/12/2009    Charge, Disposition Changes



                                                           Hearings

11/26/2007 Pre-Arraignment Conference (9:00 AM) (Judicial Officer: Kenny (Retired), Magistrate Susan L.)
               Case Passed for Arraignment
12/03/2007 Arraignment (9:00 AM) (Judicial Officer: McAtee (Retired), Associate Justice William J.)
               Representation Problem
12/10/2007 Arraignment (9:00 AM) (Judicial Officer: McAtee (Retired), Associate Justice William J.)
               Defense Not Ready
12/17/2007    Arraignment (9:00 AM) (Judicial Officer: McAtee (Retired), Associate Justice William J.)
                  Defendant Appears, Is Arraigned and Pleads Not Guilty
01/08/2008 Determination of Attorney (9:30 AM) (Judicial Officer: Keough (Retired), Magistrate Joseph A.)
               Date Deleted
02/04/2008 Pre Trial Conference (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Defense Attorney Unavailable
02/11/2008 Pre Trial Conference (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Pending Further Investigation
02/25/2008 Pre Trial Conference (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Prosecutor Unavailable
03/10/2008 Pre Trial Conference (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Pending Further Investigation
03/24/2008 Pre Trial Conference (6:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Occurred
03/31/2008 Pre Trial Conference (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Pending Further Investigation
04/14/2008 Pre Trial Conference (9:30 AM) (Judicial Officer: Indeglia, Gilbert V.)
                Pending Further Investigation
05/05/2008 Pre Trial Conference (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Pending Further Investigation
05/12/2008 Pre Trial Conference (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Case Passed for Trial
06/30/2008 Trial (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Hearing Passed
                                                         PAGE 4 OF 6                               Printed on 10/19/2020 at 3:24 PM
   Case 1:20-cv-00216-MSM-PAS   Document 406-1
                           Providence/Bristol         Filed 11/23/20
                                              County Superior Court  Page 5 of 18 PageID #:
                                           17521
                                                       Case Summary
                                                   Case No. P2-2007-3844A
07/28/2008 Trial (9:30 AM) (Judicial Officer: Pfeiffer (Retired), Associate Justice Mark)
                Pending Further Investigation
11/10/2008 Trial (9:30 AM) (Judicial Officer: Keough (Retired), Magistrate Joseph A.)
                Hearing Passed
11/20/2008 Hearing on Motion to Reduce Bail (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
               Motion Withdrawn
11/20/2008 Hearing on Pro Se Motion (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
               Occurred
02/16/2009 Trial (9:30 AM) (Judicial Officer: Procaccini, Associate Justice Daniel A.)
                Hearing Passed
04/09/2009 Violation of Bail (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
                Pending Further Investigation
04/23/2009 Violation of Bail (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
                Defense Attorney on Other Calendar
05/07/2009 Violation of Bail (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
                Defense Attorney on Other Calendar
05/22/2009 Violation of Bail (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
                Pending Further Investigation
06/08/2009 Trial (9:30 AM) (Judicial Officer: McAtee (Retired), Associate Justice William J.)
                Case Passed for Trial
06/11/2009 Violation of Bail (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
                Date Deleted
06/12/2009 Violation of Bail (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
                Pending Further Investigation
06/16/2009 Violation of Bail (9:00 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
                Consideration of Disposition
06/22/2009 Violation of Bail (9:30 AM) (Judicial Officer: Carnes, Associate Justice William E., Jr.)
                Admits/Declared to be a Violator
07/20/2009 Trial (9:30 AM) (Judicial Officer: McAtee (Retired), Associate Justice William J.)
                Date Vacated by Judge
09/07/2009 Trial (9:30 AM) (Judicial Officer: McAtee (Retired), Associate Justice William J.)
                Case Passed for Trial
10/12/2009 Trial (9:30 AM) (Judicial Officer: McAtee (Retired), Associate Justice William J.)
                Occurred
10/19/2009 Bail Hearing (9:30 AM) (Judicial Officer: Savage (Retired), Associate Justice Judith C.)
                Hearing Passed
10/19/2009 Trial (9:30 AM) (Judicial Officer: Savage (Retired), Associate Justice Judith C.)
                Case Opens to Jury / Trial Proceeds



                                                        Bond Settings

07/02/2007 Bond Setting
           Surety $0.00
08/30/2007 Bond Setting
           Surety $0.00
12/17/2007    Bond Setting
              Surety $0.00

03/26/2009 Bond Setting
           Held Without Bail
                                                          PAGE 5 OF 6                              Printed on 10/19/2020 at 3:24 PM
  Case 1:20-cv-00216-MSM-PAS   Document 406-1
                          Providence/Bristol         Filed 11/23/20
                                             County Superior Court  Page 6 of 18 PageID #:
                                          17522
                                      Case Summary
                                    Case No. P2-2007-3844A
06/22/2009 Bond Setting
           Surety $0.00

10/14/2009 Bond Setting
           Held Without Bail




                                         PAGE 6 OF 6                  Printed on 10/19/2020 at 3:24 PM
                                Cranston Police Department                          Page: 1
            Case 1:20-cv-00216-MSM-PASArrest
                                        Document 406-1 Filed 11/23/20 Page 7 of 18 PageID
                                              Report                                      #:
                                                                                    10/19/2020
                                                17523
                            Arrest #: 07-36259-AR
                               Call #: 07-36259


Date/Time Reported:       07/01/2007   @ 2022
  Arrest Date/Time:       07/01/2007   @ 2025
 Booking Date/Time:       07/01/2007   @ 2200
          Involves:       Juveniles,   Gangs

                Court:    PROVIDENCE SUPERIOR COURT
           Court Date:    11/06/2007 @ 0900
    Reporting Officer:    Lieutenant SEAN PARKER
    Approving Officer:    Major ROBERT QUIRK

            Signature: ______________________________



Bail For Court: 3RD DISTRICT COURT           Set: 07/02/2007 @ 0900
                Surety Bail Set 25000.00
                Surety Bail Set on new charge. HWOB on bail violation and ICE detainer. Non
                Domestic NCO's with both victims.
   Bail Set By: Judge Erickson
   Bail Unpaid:

            Signature: ______________________________


 #    DEFENDANT(S)                                           SEX     RACE   AGE    SSN       PHONE

1     CHUM, YARA YA                                           M      A      18
      1 WEST HARRY ST Apt. #2ND
      CRANSTON RI

               HEIGHT:   506           WEIGHT: 155         HAIR:   BLACK     EYES: BROWN
                 BODY:   NOT AVAIL.                  COMPLEXION:   NOT AVAIL.
                  DOB:                           PLACE OF BIRTH:   TAILAND
             STATE ID:   10158323                        FBI ID:
       LICENSE NUMBER:   RI 2691730                   ETHNICITY:   NOT HISPANIC
             LOCAL ID:   J - 10281


___________________________________________[CONTACT INFORMATION]_______________________________________________

                         Home Phone           (Primary)     401-573-8844


________________________________________________[APPEARANCE]___________________________________________________

                                  GLASSES WORN: NO


_______________________ALIAS LAST NAME____FIRST NAME____MIDDLE NAME____SSN___________DOB______________________
                       CHUM                YA                           NOT AVAIL     08/30/1988
                       PIRUMUTHERFUCKER                                 NOT AVAIL     NOT AVAIL
                               Cranston Police Department                          Page: 2
           Case 1:20-cv-00216-MSM-PASArrest
                                       Document 406-1 Filed 11/23/20 Page 8 of 18 PageID
                                             Report                                      #:
                                                                                   10/19/2020
                                               17524
                           Arrest #: 07-36259-AR
                              Call #: 07-36259


 #   DEFENDANT(S)                                            SEX   RACE   AGE     SSN         PHONE

_______________________________________[FAMILY/EMPLOYMENT INFORMATION]_________________________________________

                            MARITAL STATUS: SINGLE

                             FATHER'S NAME: CHUM, SOCHANNA
                             MOTHER'S NAME: PANG, SOKHA

                           EMPLOYER/SCHOOL: CHARTER SCHOOL
                                            4 SHARPE DR
                                            CRANSTON RI 02920

                                  OCCUPATION: STUDENT



___________________________________________[RIGHTS/BOOKING CHECKS]_____________________________________________

            RIGHTS ADVISED BY:   Captain SEAN M PARKER              DATE/TIME: 07/01/2007 @ 2025
                   PHONE USED:   Y          PHONED DATE/TIME: 07/01/2007 @ 2220
             ARRESTEE SECURED:   Y 07/01/2007 2200
              ARRESTEE CELL #:   2

                FINGERPRINTED:   Y
                 PHOTOGRAPHED:   Y
                SUICIDE CHECK:   Performed
                      PERSONS:   State&Federal
           NCIC VEHICLE CHECK:   Not Performed
            INJURY OR ILLNESS:   N

 #   OFFENSE(S)                                              ATTEMPTED     TYPE

     LOCATION TYPE: Residence/Home/Apt./Condo        Zone: 24, BEAT 8
     204 MAPLEWOOD AVE
     CRANSTON RI

1    FELONY ASSAULT/ DANG. WEAPON OR SUBSTANCE                N             Felony
     11-5-2                   11-5      2
                    OCCURRED: 07/01/2007   2022
          WEAPON/FORCED USED: Firearm (Unspecfied)
      AGGR. ASSAULT/HOMICIDE: Gangland
                              Cranston Police Department                          Page: 3
          Case 1:20-cv-00216-MSM-PASArrest
                                      Document 406-1 Filed 11/23/20 Page 9 of 18 PageID
                                            Report                                      #:
                                                                                  10/19/2020
                                              17525
                          Arrest #: 07-36259-AR
                             Call #: 07-36259


#   VICTIM(S)                                         SEX   RACE   AGE   SSN         PHONE

1                                                     M     W      15    NOT AVAIL



    DOB:
    EMPLOYER: STUDENT CHSE ·
    INJURIES: None
    ETHNICITY: Hispanic
    RESIDENT STATUS: Resident
    VICTIM CONNECTED TO OFFENSE NUMBER(S): 1
    RELATION TO: CHUM YARA                            Acquaintance
    CONTACT INFORMATION:
    Home Phone          (Primary)

2                                                     M     W      22    NOT AVAIL



    DOB:
    EMPLOYER: CLASSIC CAR WASH ·
    INJURIES: None
    ETHNICITY: Hispanic
    RESIDENT STATUS: Resident
    VICTIM CONNECTED TO OFFENSE NUMBER(S): 1
    RELATION TO: CHUM YARA                            Acquaintance
    CONTACT INFORMATION:
    Home Phone          (Primary)

#   PERSON(S)                           PERSON TYPE   SEX   RACE   AGE   SSN         PHONE

1   HERNANDEZ, ANA M                    PARENT        F     W      42
    204 MAPLEWOOD AVE
    CRANSTON RI
    DOB:


2   VUTHY, SARATH                       PARTICIPANT   M     A      21
    27 CUTTING AVE Apt. #2
    CRANSTON RI
    DOB:


3                                       PARTICIPANT   M     A      16




4   CHUM, SOCHANNA                      PARENT        M     A      46
    1 WEST HARRY ST Apt. #2ND
    CRANSTON RI 02920
    DOB:
                              Cranston Police Department                          Page: 4
          Case 1:20-cv-00216-MSM-PAS Arrest
                                      Document 406-1 Filed 11/23/20 Page 10 of 18 PageID
                                            Report                                       #:
                                                                                  10/19/2020
                                              17526
                           Arrest #: 07-36259-AR
                             Call #: 07-36259


#   OTHER PROPERTIES                         PROPERTY #    STATUS

1   CDR DISC DISPATCH 7/1/07 204 MAPLEWOOD    09-5175-PR   Evidence (Not Nibrs Reportable)
    QUANTITY: 1                    VALUE: $1.00
    SERIAL #: N148NE192D801332E2
        DATE: 10/13/2009

2   DISPATCH CALL LOG 7/1/07 07-36259         09-5176-PR   Evidence (Not Nibrs Reportable)
    QUANTITY: 1                    VALUE: $1.00
    SERIAL #: NOT AVAIL
        DATE: 10/13/2009
                                Cranston Police Department                             Page: 1
           Case 1:20-cv-00216-MSM-PAS    Document
                              NARRATIVE FOR OFFICER406-1
                                                    SEAN MFiled 11/23/20 Page 11 of 18 PageID
                                                            PARKER                            #:
                                                                                       10/19/2020
                          Ref: 07-36259-AR        17527
                    Entered: 07/01/2007 @ 2238                Entry ID: 417
                   Modified: 07/01/2007 @ 2343             Modified ID: 417
                   Approved: 07/02/2007 @ 0724             Approval ID: 281

   On 7/1/07 at approximately 2022 hours, dispatch issued a broadcast stating two subjects just had a firearm
pointed at them from a vehicle in the area of 204 Maplewood Ave. Dispatch went on to say the suspect was driving
by the residence in RI Reg IM881, on a red Honda sedan, when an unknown suspect pointed a handgun at two
victims. RI Reg IM881 came back to an address of 1 West Harry Street on a 1991 Honda. I have had several
contacts in the past with this vehicle and am familiar with a subject named Yara Chum who usually operates this
vehicle and resides at 1 West Harry Street. Officer Boucher and I immediately responded to 1 West Harry Street and
as we arrived, I observed several subjects in the rear yard of the residence. As I approached the subjects, I identified
one of the subjects as being Yara Chum and he was with two other subjects later identified as                and Sarath
Vuthy. I also observed RI Reg IM881 parked in the rear yard of the residence. Yara,           and Sarath were all
detained and taken away from the scene and a perimeter was established around the residence.            stated there
were several subjects still inside the residence and he was not sure who they were. While continuing to establish a
perimeter, I observed several subjects moving around inside the residence and looking out the windows at us.

   Sgt. Carmody and Sgt. Brooks along with multiple other patrol units arrived on scene to assist. All of the
residents were requested to exit the residence and in order to secure the safety of the scene, the interior of the
residence was checked and no other subjects were located inside. While on scene I was notified the victims, a
female identified as Rene Hernandez and a male juvenile identified as                          knew the suspect as Yara
Chum from past problems they have had with him. Rene and                stated Yara was the one who pointed a
handgun at them, they could identified him, and they wanted charges pressed. A show-up was conducted at the
scene and Rene and           positively identified Yara as the person who pointed a handgun at them (Refer to
Officer Cannon's supplement).

    Yara was taken into custody, read his rights, and secured in my patrol vehicle. I transported Yara to headquarters
where he was processed, given use of the telephone, and secured in cell 3. Yara completed a rights form and a
property form which were secured in the sheriff's office. RI Reg IM881 and Yara's bedroom who searched
attempting to locate the firearm without success (Refer to Officer Boucher and Officer Josephson's supplements).
Yara is charged with one count of Assault with a Dangerous Weapon.
                               Cranston Police Department                             Page: 1
           Case 1:20-cv-00216-MSM-PAS    Document
                      SUPPLEMENTAL NARRATIVE      406-1 Filed
                                             FOR DETECTIVE    11/23/20
                                                           KEVIN P GRANTPage 12 of 18 PageID #:
                                                                                      10/19/2020
                          Ref: 07-36259-AR       17528
                    Entered: 07/09/2007 @ 1251               Entry ID: 865
                   Modified: 07/09/2007 @ 1338            Modified ID: 865



Detective Supplemental Report
07-36259-AR
Det. Grant, #289
Date & Time of Report: 070507/1512 07/09/2007 1252 sc

I was made aware of a gang member by the name of Yarachum ? who was arrested under this AR with regards to
him pointing a gun at two individuals over on Maplewood Avenue. The individuals that he had pointed the gun at
is OCG (original crypt gang) who are rival members of the young bloods. These individuals who live at 204
Maplewood Avenue are the Hernandez known to me as OCG members. However there was a gun pointed at them,
they positively identified Garachum who was in the vehicle of IM-888 a red Honda, and they stated that they did
positively identify him pointing the gun at them. It should be noted that that vehicle IM-888 comes back to
Samnang Tep d.o.b.            , he is usually the one operating that vehicle, however a fellow gang member of his
Yarachum who was arrested under this report was arrested under this report lives at 1 West Harry on the 2nd floor,
which may be listed as 3 West Harry. He was apprehended by Off. Sean Parker and taken into custody after he was
positively identified and charged. He was held without bail and charged with ADW.

I did go into the report and check off the prompt which indicated gangs due to the fact that this is a gang matter and
one of the reports is in order. A follow up was done and completed on 7/2/07 and my report was called into today
the 5th of July.
                               Cranston Police Department                            Page: 1
           Case 1:20-cv-00216-MSM-PAS    Document
                     SUPPLEMENTAL NARRATIVE       406-1 Filed
                                            FOR DETECTIVE     11/23/20
                                                          WARREN       Page 13 of 18 PageID
                                                                 HENSELER                   #:
                                                                                     10/19/2020
                          Ref: 07-36259-AR       17529
                    Entered: 10/13/2009 @ 1925               Entry ID: 353
                   Modified: 10/13/2009 @ 2211            Modified ID: 353




    On 7/1/07 at approximately 2020 hrs. I was contacted at home via my personal cell phone                      by
                     , a person known to me through my duties as a City of Cranston Police Officer and resident of
                         Cranston, RI.         stated to me that a person whom he knows as Yara Chum just pointed
a handgun at himself and his brother Renee as they were in the driveway area of their residence, 204 Maplewood
Ave., Cranston.            went on to say that Yara Chum was driving a red Honda Accord and left traveling Everly
St. toward Maplewood Ave. Upon asking                if he was positive that Yara Chum was the person who pointed
the gun at he and his brother;          stated that he was. After this brief con versation with         I contacted
CPD dispatch via telephone and relayed the nature of               complaint and the information that he gave to me. In
addition to giving them the name of the vehicle operator (Yara Chum), the presence of a firearm, and the general
description of the vehicle, I advised the dispatcher that Yara Chum is known to drive a red Honda Accord, RI
registration IM-881. I also told the dispatcher that Yara Chum presently resides at 1 West Harry St., that the vehicle,
IM-881, is currently registered to the parent of Yara's friend, Samnang Tep (also residing at                   ) and
that this address was a possible location for the car. After hanging up with dispatch, I called        back and told
him, along with his brother, to file reports with CPD officers detailing the incident.
    It should be noted that Yara Chum is known to me through many contacts with him during my duties as a Police
Officer and that while performing these duties I have seen Yara Chum operating the above vehicle, IM-881. Also,
several recent incidents have occurred involving Yara Chum, his friends and associates, and the Hernandez family.
                              Cranston Police Department                            Page: 1
          Case 1:20-cv-00216-MSM-PAS    Document
                    SUPPLEMENTAL NARRATIVE       406-1 Filed
                                           FOR DETECTIVE     11/23/20
                                                         WARREN       Page 14 of 18 PageID
                                                                HENSELER                   #:
                                                                                    10/19/2020
                         Ref: 07-36259-AR       17530
                   Entered: 10/13/2009 @ 2233              Entry ID: 353
                  Modified: 10/13/2009 @ 2246           Modified ID: 353




   On 10/13/2009 Capt. Patalano provided me with a compact disc of the CPD dispatch broadcast that was given
over the main radio channel (channel 1) to CPD Patrol units working on 7/1/2007 at approximately 2022 hrs. The
broadcast dealt with information regarding the threatening of the Hernandez brothers with a handgun by Yara
Chum at 204 Maplewood Ave., Cranston and details regarding the suspect, suspect vehicle, and possible location of
same.
   The CD, along with a printed dispatch call sheet pertaining to the above incident, was logged into evidence.
                               Cranston Police Department                             Page: 1
           Case 1:20-cv-00216-MSM-PAS    Document
                      SUPPLEMENTAL NARRATIVE      406-1 Filed
                                             FOR OFFICER DAVID11/23/20
                                                               M BOUCHERPage 15 of 18 PageID #:
                                                                                      10/19/2020
                          Ref: 07-36259-AR       17531
                    Entered: 07/01/2007 @ 2237               Entry ID: 431
                   Modified: 07/01/2007 @ 2335            Modified ID: 431
                   Approved: 07/02/2007 @ 0724            Approval ID: 281

On 07/01/07 at 2022hrs dispatch put out a broadcast over channel #1 regarding an ADW with a gun that just
occured on Maplewood Ave this city. The suspect involved in the incident was identified as Yara Chum. Chum
was suppose to be operating a red honda bearing RI reg. IM881. Chum resides at 1 West Harry Street, so I
responded to this location and arrived within a minute of the call. Upon arrival I located the vehicle in the driveway
unoccupied. I notified dispatch and waited for back up. Officer Parker arrived on scene as I was notifying dispatch
that I located the vehicle. Officer Parker and I were setting up a perimeter of the house when Chum, who I am
familiar with from past experience, and two other males who were later identified as Sarath Vuthy and
came walking out from the back of the house towards Officer Parker and I. All three subjects were held at gunpoint
until additional units arrived. Once the perimeter was secured all three subjects were taken into custody and the
house was cleared. The Honda was searched by Officer Fuoroli and I for a hand gun with negative results.

Note: While securing the perimeter of the house I was posted immediately adjacent to the red Honda that Chum was
allegedly driving during the ADW. The hood of the vehicle was very hot to the touch and the engine was still
making a pinging noise as if the engine had just been turned off.
                               Cranston Police Department                             Page: 1
           Case 1:20-cv-00216-MSM-PAS    Document
                      SUPPLEMENTAL NARRATIVE      406-1 Filed
                                             FOR OFFICER      11/23/20
                                                         KRISTINA CANNONPage 16 of 18 PageID #:
                                                                                      10/19/2020
                          Ref: 07-36259-AR       17532
                    Entered: 07/01/2007 @ 2242                Entry ID: 429
                   Modified: 07/01/2007 @ 2336             Modified ID: 429
                   Approved: 07/02/2007 @ 0724             Approval ID: 281

On 07/01/2007 at approx 2022 hrs, I heard a broadcast involving an ADW that had just occurred involving a
firearm. The suspect in the ADW was dispatched as Yara Chum, operating RI IM-881, with a possible destination
of 1 West Harry St.

Officer Boucher called out at that location advising that he had the vehicle in the driveway. Upon arrival, I stood by
with the suspect Yara Chum whom was seated in the rear of patrol car 122. After the house was secured, I was
advised by Sgt. Carmody to respond to the home of the complainant , located at 204 Maplewood Ave.

Prior to leaving the scene, Yara's sister Manny stated that Yara told her that her that he was just going for a ride to
the store.

Once at that location, I observed a small house party on the north side of the home, in the driveway. Several
children and adults were cooking out on the rear deck . They pointed me in the direction of the complainants, whom
were inside the duplex, on the left side. I initially spoke to                               in the presence of his
mother Ana Hernandez. He gave the following account of the incident: He stated that on today's date, at approx
2208 hrs, he and his brother were out on the rear patio of their home, sitting down, facing Whipple Ave. He saw a
male whom he identified as "Yara" slowly roll up in a red Honda . The vehicle then came to a stop and the operator
displayed a black handgun, pointing it at them. He said that Yara held the gun with his left hand, while his right
hand was on the steering wheel. He also said that Yara was wearing a red shirt.

His brother Renee Hernandez         1984, was sitting on the porch with          He gave the same recollection of
the incident. Both males were transported to the location, 1 West Harry St as advised by the supervisor for a show
up. On scene, both males positively identified him as being the suspect whom pointed the gun at them, and stated
that he was the only one in the vehicle at the time of the incident.

The witnesses described the vehicle as traveling southbound on Whipple Ave, approaching Maplewood Av when he
stopped parallel to their home. As soon as the complaints saw the handgun they ran into the house and did not see
his direction of travel.

Complainants both advised that they know of Yara from incidents that have occurred at school.

Ana Hernandez was contacted and did respond into HQ for written statements. Both                and Renee did give
statements indicating that they wish to pursue charges.

It should be noted that I have had previous contacts with Yara Chum, specifically on 05/20/2005. Yara Chum was
the suspect in a case involving three charges with a firearm. The firearm in this case was not recovered. Please refer
to 05-22724-OF/AR.
                                Cranston Police Department                             Page: 1
           Case 1:20-cv-00216-MSM-PAS    Document
                      SUPPLEMENTAL NARRATIVE       406-1 MATTHEW
                                             FOR OFFICER Filed 11/23/20  Page 17 of 18 PageID
                                                                  JOSEFSON                    #:
                                                                                       10/19/2020
                           Ref: 07-36259-AR       17533
                   Entered: 07/01/2007 @ 2305               Entry ID: 441
                  Modified: 07/01/2007 @ 2327            Modified ID: 441
                  Approved: 07/02/2007 @ 0724            Approval ID: 281

Supplemental Narrative for Officer Josefson #441

On 7-1-07 at approximately 2022 hrs. I was dispatched to 1 West Harry St. to assist in setting up a perimeter of the
house. I arrived and set up on the east side of the house. After Sgt. Carmody informed me that we no longer
needed to hold the perimeter. I then got a consent to search form signed by Sochanna Chum, who is Yara's father
and the owner of the residence. He stated that he would let us search Yara's room only for the hand gun. I searched
the room and did not locate the firearm.

I then proceeded outside and photographed Yara's vehicle that was reportedly used during the incident on
Maplewood Ave.
                                Cranston Police Department                             Page: 1
           Case 1:20-cv-00216-MSM-PAS    Document
                     SUPPLEMENTAL NARRATIVE        406-1 REBEKAH
                                            FOR OFFICER   Filed 11/23/20 Page 18 of 18 PageID
                                                                 R WILLIAMS                   #:
                                                                                       10/19/2020
                           Ref: 07-36259-AR       17534
                    Entered: 07/02/2007 @ 0226                Entry ID: 444
                   Modified: 07/02/2007 @ 0241             Modified ID: 444
                   Approved: 07/02/2007 @ 0724             Approval ID: 281


OFFICERS SUPPLEMETAL REPORT
07-36259-AR
OFFICER REBEKAH WILLIAMS, # 444
07/02/2007 0227
=======================================================================
      On 07/01/07 responded to 1 West Harry St. to assist other units who were with a vehicle which had
reportedly been occupied by male who displayed a handgun a few minutes prior.

       Prior to my arrival on scene, Officers Boucher and Parker informed units responding that they had a few
individuals at gun point at that location. Officer Parker requested that a unit cover the rear of the residence. I
advised that I was out at the location and would be covering the rear of the building. I covered the rear of the
building until Sgt. Carmody requested that I assist with covering the front of the residence, while other units cleared
the inside of the residence.

      Once the residence was clear, Sgt.Carmody requested that Officer Josefson and myself keep everyone out of
the suspects room. I remained posted at the suspects room, until Sgt. Brooks arrived in the apartment. I assisted
Officer Josefson with a search of the suspects room for the handgun. The handgun was not located. I cleared from
the scene.

      NFTR
